








Exhibit 10.44
KENNAMETAL INC.


STOCK APPRECIATION RIGHT AWARD FOR CHINA-BASED EMPLOYEES


Grant Date: ______________
Kennametal Inc. (the “Company”) hereby grants to «name» (the “Optionee”), as of
the Grant Date listed above, this Stock Appreciation Right Award (the “SAR”)
with respect to «number of SARs» shares of the Company’s Capital Stock, par
value $1.25 per share (the “Shares”), at the price of $XX.XX per Share, subject
to the terms and conditions of the Kennametal Inc. Stock and Incentive Plan of
2010, as Amended and Restated on October 22, 2013 (the “Plan”) and the
additional terms listed below. Capitalized terms used herein, but not otherwise
defined, shall have the same meaning ascribed to them in the Plan.
1.The SAR must be exercised within ten (10) years from the Grant Date and only
at the times and for the number of Shares as follows: (a) prior to the first
anniversary of the Grant Date, the SAR is not exercisable as to any Shares; (b)
on the first anniversary of the Grant Date, one-fourth (1/4) of the Shares under
the SAR will vest and become exercisable; (c) on the second anniversary of the
Grant Date, an additional one-fourth (1/4) of the Shares under the SAR will vest
and become exercisable; (d) on the third anniversary of the Grant Date, an
additional one-fourth (1/4) of the Shares under the SAR will vest and become
exercisable; and (e) on the fourth anniversary of the Grant Date, the remaining
one-fourth (1/4) of the Shares under the SAR will vest and become exercisable.
2.    Notwithstanding any provision of this SAR or the Plan to the contrary,
this SAR shall be settled solely by a cash payment from the Company (or an
Affiliate or Subsidiary thereof, as applicable). The Optionee shall have only
the Company's unfunded, unsecured promise to pay. The rights of the Optionee
hereunder shall be that of an unsecured general creditor of the Company, and the
Optionee shall not have any security interest in any assets of the Company (or
an Affiliate or Subsidiary thereof). The Optionee shall not have any rights of
ownership in the Shares subject to the SAR, including, but not limited to, the
right to vote such Shares. For the avoidance of doubt, in the People’s Republic
of China, the Company, per se, will not make such cash payment to the Awardee,
instead, the Chinese local subsidiary of the Company will, using its own RMB
funds, make such cash payment in RMB equal to the total amount of appreciation
at the current foreign exchange rate to the Optionee.
3.    This SAR is intended to be exempt from coverage under Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) and
the regulations promulgated thereunder, and the Company reserves the right to
administer, amend or modify the SAR or to take any other action necessary or
desirable to enable the SAR to be interpreted and construed accordingly.
Notwithstanding the foregoing, the Optionee acknowledges and agrees that Section
409A may impose upon the Optionee certain taxes or interest charges for which
the Awardee is and shall remain solely responsible.
4.    Notwithstanding anything to the contrary in this SAR or the Plan, in the
event that this SAR is not accepted by the Optionee on or before the date that
is 180 days from the grant date noted herein (the “Forfeiture Date”), then this
SAR shall become null and void and this Award shall be forfeited by the Optionee
as of the Forfeiture Date. For acceptance to be valid, the Optionee must accept
this SAR in the manner specified by the Company.
5.    All other terms and conditions applicable to this SAR are contained in the
Plan. A copy of the Plan and related Prospectus is available on the Kennametal
Infonet in the Shared Services - Human Resources Portal under the Total Rewards
tab, as well as on your account page at www.Fidelity.com under Plan Information
and Documents.


KENNAMETAL INC.




By:     Kevin G. Nowe
Title:     Vice President, Secretary and General Counsel


